Name: Commission Decision of 30 December 1980 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  Europe;  plant product
 Date Published: 1980-12-31

 Avis juridique important|31980D135980/1359/EEC: Commission Decision of 30 December 1980 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 384 , 31/12/1980 P. 0042 - 0043COMMISSION DECISION of 30 December 1980 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (80/1359/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 79/967/EEC of 12 November 1979 (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas under Article 15 (1) of the said Directive seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1978 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1980, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization for a certain number of varieties of different species; Whereas the varieties concerned of oats and of maize and, in respect of the value for cultivation and use, the variety Kawerita (sugar beet) have not been the subject of official growing trials in the Federal Republic of Germany in view of the German application; Whereas the said variety of sugar beet has been the subject in the Federal Republic of Germany of an application for official acceptance in so far as their seed is to be marketed in another country (Article 4 (2) (b) thereof) ; whereas therefore even the applicant has not claimed that this variety has any satisfactory value for cultivation or use in the Federal Republic of Germany, whereas therefore this variety can be treated as not producing results in the Federal Republic of Germany, which, with respect to their qualities taken as a whole as regards their value for cultivation or use, correspond to those obtained from a comparable variety accepted there (first subparagraph of Article 15 (3) (c) thereof); Whereas the variety of oats concerned is of the winter type ; whereas the varieties of maize concerned have an FAO maturity class index over 350 ; whereas it is well known that the varieties of winter oats and the varieties of maize which have an FAO maturity class index over 350 are at present not yet suitable for cultivation in view of all the kinds of utilization in the Federal Republic of Germany (second subparagraph of Article 15 (3) (c) thereof; Whereas therefore the application of the Federal Republic of Germany in respect of all these varieties should be granted in full ; whereas account should nevertheless be taken of the fact that the variety Kawerita is officially accepted in the Federal Republic of Germany provided their seed is to be marketed in another country; Whereas the cases of the other varieties are now being carefully examined by the Commission ; whereas it is impossible to complete examination of the variety Optimon (sugar beet) as well as of the following variety (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 293, 20.11.1979, p. 16. included in Commission Decision 80/447/EEC (1) : Brio (potatoes) before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit in question should therefore, where the Federal Republic of Germany is concerned, be extended for an appropriate period in order to allow complete examination of the application in respect of these varieties (Article 15 (7) thereof); Whereas other varieties are no longer included in the German application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1981 common catalogue of varieties of agricultural plant species: I. Sugar beet Kawerita II. Cereals >PIC FILE= "T0013326"> 2. In respect of the variety Kawerita (sugar beet), the authorization given in paragraph 1 shall be valid only to the extent that its seed is not to be marketed in another country. Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the Federal Republic of Germany is concerned, extended from 31 December 1980 to 31 March 1981 in respect of the following varieties: I. Sugar beet Optimon II. Potatoes Brio. Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 110, 29.4.1980, p. 25.